Exhibit 10.1
Execution Version


AMENDMENT NO. 1 TO THE
TERM LOAN CREDIT AGREEMENT
Dated as of March 3, 2017
AMENDMENT NO. 1 TO THE TERM LOAN CREDIT AGREEMENT (this “Amendment”) among
Everett SpinCo, Inc., a Delaware corporation (expected to be reincorporated in
Nevada immediately prior to consummation of the Merger) (the “Borrower”), the
Lenders (as defined below) party hereto and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as administrative agent (the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Borrower, the lenders from time to time party thereto (the “Lenders”)
and the Administrative Agent have entered into a Term Loan Credit Agreement
dated as of December 16, 2016 (as amended, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
(2)    Under the existing terms of the Credit Agreement, Section 2.06(a)(v)
provides that the Borrower would be required to repay the aggregate principal
amount of the Advances outstanding on the date that is 3 Business Days after the
consummation of the Merger (the “Guarantee Stop Date”) and any accrued interest
thereon and any fees and other amounts payable under the Credit Agreement in the
event that CSC has not executed and delivered the Guaranty on or prior to the
Guarantee Stop Date.
(3)    Under the existing terms of the Guaranty, the Guaranty shall terminate
and CSC, as the Guarantor, shall be fully and finally released from all of its
obligations thereunder, upon the date (the “Guarantee Release Date”) on which
the Borrower shall have been (or simultaneously shall be) substituted for the
Guarantor as the borrower, issuer or guarantor, as the case may be, in respect
of all Indebtedness under the agreements set forth in Schedule I to the
Guaranty, the Guarantor’s obligations in respect of such Indebtedness shall have
been (or simultaneously shall be) released or such Indebtedness shall have been
(or simultaneously shall be) repaid in full.
(4)    CSC entered into amendments in connection with the agreements set forth
on Annex I hereto (the “Amended Agreements”) on, with respect to the Dealer
Agreement (as defined in Annex I), February 16, 2017 and, with respect to the
other agreements set forth on Annex I hereto, February 17, 2017 that provide for
the replacement of CSC with the Borrower as borrower, issuer or guarantor, as
the case may be, thereunder upon consummation of the Merger and delivery by the
Borrower of certain customary closing documentation; it being understood that
the replacement of CSC with the Borrower as guarantor in respect of the notes
issued under the Dealer Agreement excludes any such notes issued thereunder on
or prior to February 16, 2017, and outstanding at the time of, the consummation
of the Merger.


1
#89323302v14    
    

--------------------------------------------------------------------------------

    




(5)    The Indebtedness in respect of the agreements set forth on Annex II
hereto (the “Other Agreements”) either (i) does not include a guarantee by CSC
of such Indebtedness or (ii) includes a cross-guarantee by CSC as a member of
the applicable pooling arrangement that is identical to the cross-guarantees
provided by the other members of the applicable pooling arrangement, but does
not include a standalone parent guarantee by CSC.
(6)    The Borrower desires to amend the Credit Agreement to, among other
things, remove the mandatory prepayment provision relating to CSC executing and
delivering the Guaranty on or prior to the date that is 3 Business Days after
the consummation of the Merger.
(7)    Pursuant to Section 9.01 of the Credit Agreement, the Majority Lenders
(with the acknowledgment of the Administrative Agent) may enter into written
agreements amending or changing any provision of the Credit Agreement.
(8)    The parties hereto desire to amend the Credit Agreement as set forth
below on the terms as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Certain Amendments to Credit Agreement.The Credit Agreement is,
subject to the satisfaction of the conditions precedent set forth in Section 2,
hereby amended as follows:
(a)    Section 1.01 is amended by deleting the definitions of “Guarantee
Effective Date”, “Guarantee Release Date”, “Guarantee Stop Date”, “Guarantor”,
“Guaranty” and “Loan Parties” in their entirety.
(b)    The definition of “Exchange Act Report” in Section 1.01 is amended and
restated in its entirety as follows:
“Exchange Act Report” means collectively, the Form S-4, the Annual Reports of
the Borrower, if any (and, for dates and periods prior to the Merger, CSC) on
Form 10-K, from time to time, the Quarterly Reports on Form 10-Q, from time to
time, and Reports on Form 8-K of the Borrower, if any (and for dates and periods
prior to the Merger, CSC) filed with or furnished to the SEC from time to time.
(c)    The definition of “Loan Document” in Section 1.01 is amended and restated
in its entirety as follows:
“Loan Document” means this Agreement, the Fee Letter and any Note.
(d)    Section 2.06(a)(v) is amended and restated in its entirety as follows:


2


    

--------------------------------------------------------------------------------

    




(v)    for the account of each Lender, in the event that the Spin Transaction
and the Merger have not been consummated on or prior to the date that is 30 days
after the Funding Date (the “Long Stop Date”), the aggregate principal amount of
the Advances outstanding on the Long Stop Date and any accrued interest thereon
and any fees and other amounts payable hereunder.
(e)    Section 6.01 is amended by (i) deleting, at the end of clause (h)
thereof, the word “or” and (ii) deleting clause (i) in its entirety.
(f)    The lead-in to Section 9.01 is amended by deleting the expression “or,
after the Guarantee Effective Date and prior to the Guarantee Release Date, the
Guarantor”.
(g)    Section 9.01 is amended by replacing clause (f) in its entirety with the
following:
(f)    [Reserved];
(h)    Clause (i) of Section 9.02(a) is amended by deleting therefrom the
reference to, and the notice information for, the Guarantor.
(i)    The second sentence of Section 9.02(c) is amended by (i) replacing the
comma after “Administrative Agent” with “and” and (ii) deleting the expression
“and, from and after the Guarantee Effective Date and prior to the Guarantee
Release Date, the Guarantor”.
(j)    Section 9.06 is amended by deleting the last sentence thereof in its
entirety.
(k)    After giving effect to Section 1(a), each other reference to “the Loan
Parties”, “any Loan Party” or “such Loan Party” in the Credit Agreement shall be
replaced with a reference to “the Borrower”.
(l)    Each other reference to “Guarantor” shall be removed in its entirety.
(m)    Exhibit B to the Credit Agreement is deleted in its entirety.
SECTION 2.    Conditions of Effectiveness.This Amendment shall become effective
on the first date (the “Effective Date”) on which the Administrative Agent shall
have received counterparts hereof executed by the Borrower and the Majority
Lenders or, as to any Lender, evidence satisfactory to the Administrative Agent
that such Lender has executed this Amendment.
SECTION 3.    Effectiveness of the Guarantee Release Date.The Administrative
Agent and each Lender party hereto acknowledges and agrees that, on the
Effective Date, without further action by any person or entity, the Guarantee
Release Date (as defined in the Credit Agreement prior to giving effect to this
Amendment) will be deemed to have occurred.


3


    

--------------------------------------------------------------------------------

    




SECTION 4.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.(a)    On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
any other Loan Document to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
(a)        The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(b)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.
(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.
SECTION 5.    Costs and Expenses.The Borrower agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Administrative Agent (in
its capacity as such) in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment (including,
without limitation, the reasonable fees and out-of-pocket expenses of a single
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder) in accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 6.    Execution in Counterparts.This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 7.    Governing Law.This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
EVERETT SPINCO, INC., as the Borrower
By:    _/s/ Rishi Varma ____________________
Name: Rishi Varma
Title: Director, President and Secretary
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent and as a Lender




By:    _/s/ Lillian Kim_____________________
Name: Lillian Kim
Title: Director




ROYAL BANK OF CANADA, as a Lender




By:    _/s/ Theodore Brown _______________
Name: Theodore Brown
Title: Authorized Signatory
BANK OF AMERICA, N.A., as a Lender




By:    _/s/ Arti Digme ____________________
Name: Arti Digme
Title: Vice President
LLOYDS BANK PLC, as a Lender




By:    _/s/ Daven Popat ___________________
Name: Daven Popat
Title: Senior Vice President


By:    _/s/ Erin Walsh _____________________
Name: Erin Walsh
Title: Assistant Vice President


MIZUHO BANK, LTD., as a Lender




By:    _/s/ Daniel Guevara __________________
Name: Daniel Guevara
Title: Authorized Signatory
GOLDMAN SACHS BANK USA, as a Lender




By:    _/s/ Ushma Dedhiya __________________
Name: Ushma Dedhiya
Title: Authorized Signatory
CITIBANK, N.A., as a Lender




By:    _/s/ James M. Walsh _________________
Name: James M. Walsh
Title: Managing Director, Vice President
COMMERZBANK AG, NEW YORK BRANCH, as a Lender




By:    _/s/ Tom Kang _____________________
Name: Tom Kang
Title: Head of TMT Coverage
COMMERZBANK AG, NEW YORK BRANCH, as a Lender




By:    _/s/ Anne Culver_____________________
Name: Anne Culver
Title: TMT Coverage
TD BANK, N.A., as a Lender




By:    _/s/ Mark Hogan ___________________
Name: Mark Hogan
Title: Senior Vice President
BARCLAYS BANK PLC, as a Lender




By:    _/s/ Evan Moriarty ___________________
Name: Evan Moriarty
Title: Assistant Vice President
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ Carolyn West _____________________
Name: Carolyn West
Title: Senior Vice President
SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By:    _/s/ James D. Weinstein _______________
Name: James D. Weinstein
Title: Managing Director
BAYERISCHE LANDESBANK, New York Branch, as a Lender




By:    _/s/ Varbin Staykoff
Name: Varbin Staykoff
Title: Senior Director
By:    /s/ Elke Videgain ____________________
Name: Elke Videgain
Title: Vice President
DANSKE BANK A/S, as a Lender




By:    /s/ Meret Ryvald-Christensen ______
Name: Meret Ryvald-Christensen
Title: Chief Loan Manager
By:    _/s/ Gert Carstens________________
Name: Gert Carstens
Title: Senior Loan Manager
DBS BANK LTD., as a Lender




By:    _/s/_________________________
Name:
Title:
FIFTH THIRD BANK, as a Lender




By:    _/s/ Douglas T. Brown
Name: Douglas T. Brown
Title: SVP
ING BANK N.V., DUBLIN BRANCH, as a Lender




By:    _/s/ Padraig Matthews _________________
Name: Padraig Matthews
Title: Vice President
By:    _/s/ Sean Hassett
Name: Sean Hassett
Title: Director
NATIONAL AUSTRALIA BANK LIMITED, as a Lender




By:    _/s/ Michael Peterson
Name: Michael Peterson
Title: Director
THE ROYAL BANK OF SCOTLAND PLC, as a Lender




By:    __/s/ Jonathan Eady ________________
Name: Jonathan Eady
Title: Vice President


THE BANK OF NOVA SCOTIA, as a Lender




By:    _/s/ Diane Emanuel ______________
Name: Diane Emanuel
Title: Managing Director
STANDARD CHARTERED BANK, as a Lender




By:    _/s/ Steven Aloupis _________
Name: Steven Aloupis
Title: Managing Director
STATE BANK OF INDIA, CHICAGO BRANCH, as a Lender




By:    _/s/ Manoranjan Panda _______________
Name: Manoranjan Panda
Title: VP & Head (Credit Mngnt. Head)
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ __ Richard J. Ameny Jr. ___________
Name: Richard J. Ameny Jr.
Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:    _/s/ Karen H. McClain __________
Name: Karen H. McClain
Title: Managing Director
WESTPAC BANKING CORPORATION, as a Lender




By:    __/s/ Su-Lin Watson ______________
Name: Su-Lin Watson
Title: Director
KBC BANK NV, NEW YORK BRANCH, as a Lender




By:    _/s/ Nicholas Philippides __________
Name: Nicholas Philippides
Title: Vice President
By:    _/s/ Susan M. Silver __________________
Name: Susan M. Silver
Title: Managing Director
THE BANK OF NEW YORK MELLON CORPORATION, as a Lender




By:    _/s/ Daniel Koller ____________________
Name: Daniel Koller
Title: Authorized Signatory
THE NORTHERN TRUST COMPANY, as a Lender




By:    _/s/ Joshua Metcalf________________
Name: Joshua Metcalf
Title: 2VP
Annex I
Amended Agreements
1.
Amended and Restated Credit Agreement dated as of October 11, 2013 among
Computer Sciences Corporation as borrower, the lenders from time to time party
thereto and Citibank, N.A. as administrative agent (as amended, amended and
restated, supplemented or otherwise modified from time to time)

2.
Term Loan Credit Agreement dated as of March 21, 2016 among Computer Sciences
Corporation as borrower, the lenders from time to time party thereto and Bank of
America, N.A. as administrative agent (as amended, amended and restated,
supplemented or otherwise modified from time to time)

3.
Credit Agreement dated as of December 16, 2015 among CSC Computer Sciences UK
Holdings Limited as borrower, Computer Sciences Corporation as guarantor, the
lenders from time to time party thereto and Lloyds Bank PLC as administrative
agent (as amended, amended and restated, supplemented or otherwise modified from
time to time)

4.
Syndicated Facility Agreement dated as of July 25, 2016 among CSC Australia PTY.
Limited and UXC Limited as borrowers, Computer Sciences Corporation as guarantor
and Commonwealth Bank of Australia as agent (as amended, amended and restated,
supplemented or otherwise modified from time to time)

5.
Notes issued pursuant to the Dealer Agreement dated as of July 24, 2015 among
CSC Capital Funding Limited, as issuer, Computer Sciences Corporation, as
guarantor, the dealers from time to time party thereto and Citibank
International Limited as arranger (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Dealer Agreement”)
(excluding any such notes issued on or prior to February 16, 2017, and
outstanding at the time of, the consummation of the Merger)

6.
Amended and Restated Master Loan and Security Agreement dated as of April 4,
2016 among CSC Asset Funding I LLC as borrower, Computer Sciences Corporation as
guarantor, the lenders from time to time party thereto and Bank of America, N.A.
as administrative agent (as amended, amended and restated, supplemented or
otherwise modified from time to time)

7.
Overdraft Facility dated as of March 16, 2016 between Lloyds Bank plc and CSC
Computer Sciences EMEA Finance Ltd. (as amended, amended and restated,
supplemented or otherwise modified from time to time)

8.
Corporate Guaranty dated as of April 8, 2014 by Computer Sciences Corporation
and accepted and agreed to by Citibank, N.A. (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Corporate Guaranty”)
(for the avoidance of doubt, the obligations of CSC Technology Singapore PTE
Ltd. (“CSC Singapore”) under that certain Notional Pooling Agreement between
Citibank N.A., Singapore Branch and CSC Singapore are among the obligations
guaranteed by CSC pursuant to the Corporate Guaranty)




Annex II
Other Agreements
1.
$62,500,000 mandatorily redeemable preferred stock (the “Preferred Stock”)
issued by CSC Consulting Inc., due March 2023 (for the avoidance of doubt, CSC
does not guarantee the Preferred Stock)

2.
Multi-Party Account Pooling Agreement dated as of June 26, 2013 between the
companies from time to time party thereto and Bank of America, National
Association (as amended, amended and restated, supplemented or otherwise
modified from time to time)

3.
Multi-Party Account Pooling Agreement dated as of March 18, 2013 between the
companies from time to time party thereto and Bank of America, National
Association (as amended, amended and restated, supplemented or otherwise
modified from time to time)

4.
Cross Currency Pooling Agreement dated as of January 4, 2016 between the
companies from time to time party thereto and DBS Bank Ltd. (as amended, amended
and restated, supplemented or otherwise modified from time to time)



4


    